737 N.W.2d 739 (2007)
Robert GAINES, Plaintiff-Appellant,
v.
James A. KERN, d/b/a James A. Kern Agency, Allstate Insurance Company, and Michigan Basic Insurance Association, Defendants-Appellees.
Docket No. 131726. COA No. 266049.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the motion for reconsideration of this Court's May 30, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration.
MARKMAN, J., would grant reconsideration and, on reconsideration, would direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action.